United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 6, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-61084
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                          TOMMY MOFFITE,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 4:03-CR-5-1-LS
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     The appointed appellate attorney for defendant-appellant Tommy

Moffite has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967). Moffite

has not responsed to counsel’s motion.     Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue for

appeal.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-61084
                               -2-

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED and counsel is excused from further responsibilities

herein, and this appeal is DISMISSED.    See 5TH CIR. R. 42.2.